 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
THOMAS CALVEY, ) CASENO, — 1:19 CV 936
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
)
STIFEL, NICOLAUS & COMPANY, ) MEMORANDUM OPINION
INCORPORATED, )
)
Defendant. )

This matter is before the Court on the Motion for Summary Judgment filed by Defendant,

Stifel, Nicolaus & Company, Incorporated (Docket #11).
I. Factual and Procedural Background.’
A. Plaintiff's Investment Accounts.

In 2012, Plaintiff, Thomas Calvey, opened three investment accounts (a Traditional
Individual Retirement Account, a Roth Individual Retirement Account, and a Transfer on Death

(“TOD”) Brokerage Account), totaling over $800,000.00, with Stifel, Nicolaus & Company,

 

The facts as stated in this Memorandum Opinion and Order are taken from the
Parties’ submissions. Those material facts that are controverted and supported by
deposition testimony, affidavit, or other evidence are stated in the light most favorable to
the non-moving Party.

 

 
 

Incorporated (“Stife!”). His Financial Advisor at Stifel was Theodora Braver.’ Meekie Shiflett
was the Sales Associate who assisted Ms. Braver and processed paperwork for Ms. Braver’s
clients. Ms. Braver and Ms. Shiflett worked out of a Stifel office in Maryland and
communicated with Plaintiff primarily via telephone. (Deposition of Theodora Braver at p. 45.)
Plaintiff lived in various locations throughout the United States over the course of their dealings

and would notify Ms. Braver or Ms. Shiflett when his address changed. (Braver Depo. at p. 60.)
B. Plaintiff’s Diagnosis and Communication with Stifel.

In approximately 2014, Plaintiff was diagnosed with pancreatic cancer. Ms. Braver and
others at Stifel were aware of Plaintiffs diagnosis and that Plaintiff would be undergoing
treatment. Ms. Braver testified at her deposition that she was “horror-stricken” when she heard
the news. Plaintiff called Ms. Braver from his hospital bed in January 2015 to discuss his
condition. Ms. Braver’s notes from January 9, 2015, indicate that she needed to change
Plaintiff’s address to the hospital where he had been since June. Plaintiff and Ms. Braver
discussed making several changes to his investments, as well as changing the beneficiaries on his

Accounts to designate his aunt as the primary beneficiary, with his mother contingent.

There was minimal communication between Plaintiff and anyone at Stifel regarding his
condition thereafter. On July 29, 2015, Plaintiff contacted Branch Operations Manager Vivian

Wilhelm, notifying her of a change of address. Ms, Wilhelm forwarded the information to Ms.

 

 

Ms. Braver had been Plaintiff’s financial advisor since approximately 2006; had
previously worked for Wells Fargo/Wachovia; and, when Ms. Braver left Wells
Fargo/Wachovia for Stifel, Plaintiff moved his Accounts to Stifel. Ms. Braver and
Plaintiff had a good business relationship and they engaged in friendly conversation when
they spoke.

-2.

 

 

 

 
 

Shiflett. (Docket #30-10.) In an email to Ms. Shiflett, Ms. Wilhelm stated, “He called to change
his address, he is now in a step down rehab unit.” (Docket #30-10.) Ms. Shiflett passed that
information on to Ms. Braver. Plaintiff states that in 2015, many individuals at Stifel knew he

was not doing well.

Ms. Braver spoke to Plaintiff on February 25, 2016 regarding his Accounts. In her notes,
Ms. Braver commented that Plaintiff's health had improved. (Docket #30-15.) As discussed in
her deposition, Ms. Braver attempted to contact Plaintiff on several occasions thereafter in 2016
regarding action that needed to be taken on his Accounts — both calling and emailing him — but
received no response. Ms. Braver’s notes from December 27, 2016 indicate that she had spoken
to Plaintiff and would be taking certain actions with regard to his Accounts. (Docket #30-15.)
Plaintiff states that from 2016 to May 2017, nothing out of the ordinary occurred with regard to
his Accounts, and that he never contacted Ms. Braver to indicate that he was seriously ill or

otherwise incapacitated.
C. Stifel Receives a Power of Attorney.

On May 3, 2017, Ms. Shiflett emailed Ms. Wilhelm, stating as follows with regard to

Plaintiffs Accounts:

I received a call last week from [Plaintiff's] aunt who is beneficiary on the
accounts. She said he was not doing well but, this has happen [sic] before
(getting ill then getting well again). She wanted to confirm that she and Mr.
Calvey’s mother were still beneficiaries on the account’s [sic] (they are on all
accounts).> Mr. Calvey’s brother called yesterday in the later [sic] part of the day

 

Ms. Braver testified during deposition that it was unusual for someone other than
an account holder or someone with a power of attorney to call for information on an
account, and testified during deposition that Stifel would not release any information to
someone who was not an account holder or POA. (Braver Depo at. pp. 102-03.)

-3-

 

 

 
 

 

 

wanting to know if he can take paperwork (POA) to the OH office, I told him yes.
The OH office had emailed the POA to this office and I printed them out. |
looked at the signatures to make sure they matched and I don’t think they look the
same. I wanted to know if you knew the brother or your relationship with the
client?

(Docket #30-11.) Ms. Shiflett asked for approval to send this information to the Branch
Manager, Stephen Mitchell. Ms. Wilhelm suggested she send it to Mr. Mitchell and Shelley

Cole, another Financial Advisor in the office.

The Power of Attorney (“POA”), dated April 10, 2017, designated Plaintiffs brother,
James Calvey, as attorney-in-fact for all three of Plaintiff's Accounts at Stifel. The POA, which
had been hand-delivered by James Calvey to an Ohio Stifel Branch before being forwarded to
Ms. Braver’s office in Maryland, authorized James Calvey to “[c]onduct any business with any
banking or financial institution with respect to any of [Plaintiff's] accounts, including, but not

limited to, making deposits and withdrawals ...” The POA included the following language:

13. Notice to Third Parties

Any third party who receives a valid copy of this Power of Attorney can rely on
and act under it. A third party who relies on the reasonable representations of my
Attorney-in-fact as to a matter relating to a power granted by this Power of
Attorney will not incur any liability to the Principal or to the Principal’s heirs,
assigns, or estate as a result of permitting the Attorney-in-fact to exercise the
authority granted by this Power of Attorney up to the point of revocation of this
Power of Attorney.

15. Acknowledgement

I, Thomas Calvey, being the Principal named in this Durable Power of Attorney
hereby acknowledge:

 

 

 
 

 

a. I have read and understand the nature and effect of this Durable Power of

Attorney;

b. I recognize that this document gives my attorney-in-fact broad powers
over my assets, and that these powers will continue past the point of my
incapacity;

c. I am of legal age in the State of Ohio to grant a Durable Power of
Attomey; and

d. Tam voluntarily giving this Durable Power of Attorney and recognize that
the powers given in this document will become effective [on April 10,
2017].

(Id.)

The POA Form was executed in Parma, Ohio and contains a Notary Acknowledgment,
through which Joseph Wild, a Notary Public, acknowledged that Plaintiff signed the POA Form
as his own free act, Stifel attached the Affidavit of Mr. Wild to its Reply Brief. (Docket #32-1.)
Mr. Wild states in his Affidavit that on April 10, 2017, at the request of James Calvey, he met
with Thomas Calvey in Parma, Ohio at a health care facility. Mr. Wild states that he checked
Thomas Calvey’s identification and that Thomas Calvey presented him with a Durable Power of
Attorney for Financial Management, appointing his brother James as his attorney-in-fact over his
financial affairs, Mr. Wild states that he spoke with Thomas, who appeared to be of sound mind
and free from undue influence or coercion, and that Thomas confirmed that he understood the
POA Form and that it was his intent to appoint his brother James as his attorney-in-fact. Mr.
Wild states he witnessed Thomas sign the POA Form and acknowledged his signature and
affixed his notary seal, and that he also witnessed and acknowledged the Witness Certificate of

Edda Nafziger attached to the POA Form.

The POA Form also contains a Witness Certificate, through which a witness, Edda

Nafziger, acknowledged as follows:

 

 

 

 
 

 

 

I. I witnessed the signing of the Power of Attorney of Thomas J Calvey
dated this 10th day of April, 2017.

2, I am an adult with capacity to witness the signing of the Power of
Attorney and I am the subscribing witness thereto.

3. In my opinion, Thomas J Calvey had the capacity to understand the nature
and effect of the Power of Attorney at the time the Power of Attorney was
signed and the Principal signed it freely and voluntarily without any
compulsion or influence from any person.

(Id.)

Ms. Shiflett notified Ms. Braver of her concerns regarding Plaintiff's signature. Ms.
Braver testified during deposition that she looked at the signed, witnessed and notarized POA
and, that although the signature looked “shaky,” she thought the POA looked “fine.” (Braver
Depo. at pp. 106-07.) Ms. Shiflett also emailed Mr. Mitchell, indicating that she did not believe
the signature on the POA matched Plaintiff's signature on previously executed documents,
attaching the POA along with examples of past signatures for his review. (Docket #30-12.) Mr.
Mitchell testified that it is not his job to compare signatures on documents and that he did not
remember if he reviewed any of the documents when they were forwarded to him by Ms.
Shiffett. Mr. Mitchell forwarded the documents to Ms. Wilhelm because it would have been Ms.
Wilhelm’s responsibility to forward the documents to the Stifel New Accounts Group in St.

Louis, Missouri for review and approval.

Ms. Wilhelm testified that she looked at the fact that the POA was notarized and
witnessed and, that although she is not a “handwriting specialist,” she did not “see much
difference in anything.” (Deposition of Vivian Wilhelm at p. 22.) Ms. Wilhelm forwarded the
POA documents to the New Accounts Group. (Wilhelm Depo. at pp. 23-42.) There is no
evidence that Ms. Shiflett’s concerns regarding the signature were relayed to the New Accounts

Group. Jeffrey Primiano, in-house counsel for Stifel, testified during his deposition that the New

-6-

 

 

 
 

Accounts Group is responsible for reviewing powers of attorney and determining whether
powers of attorney are properly executed. (Deposition of Jeffrey Primiano, Docket #28-1 at pp.
28 and 54-55.) Mr. Primiano testified that it was not Ms. Shiflett’s job as a Sales Assistant to
check signatures. (Docket #28-1 at pp. 60-62.) Nancy Mooney, the New Accounts Manager,
and her employee, Stephanie Mareth, reviewed the POA Form and the New Accounts Group
approved the POA on May 16, 2017, adding James Calvey to Plaintiff's Accounts as having the

powers of attorney as expressly set forth therein."
D. Communications with James Calvey.

On May 16, 2017, James Calvey called Ms. Braver and informed her that Plaintiff's
cancer had worsened; that Plaintiff had recently undergone surgery; and, that Plaintiff was living

in a hospice care facility. Ms. Braver’s notes from that phone call read as follows:

New phone at the house is 216-862-0264. TJ has been at his other brothers
house, that he is not on good terms with. He is now in hospice. Presented POA
paperwork naming brother Jim. TJ’s beneficiaries had been: aunt as primary and
his mother as contingent. Now that his favored brother Jim is no longer ill, TJ
wants his mom to be the primary beneficiary (had not wanted his other evil
brother to receive any of this money after his mother died), so he had named his
aunt. Now he warits to reverse that, naming his mom as primary and aunt as
contingent. In addition his aunt is comfortable financially and does not want the
inheritance. I would feel more comfortable hearing this from TJ and have asked
Jim to let me speak with him when he is able to speak. Jim, as POA is able
according to his doc to change beneficiaries on insurance and IRA accounts. Not
sure about the TOD account. So if TJ is able to do it, that would be preferable.

TJ would also like $300k to buy a house, so that if he recovers he does not have

 

Plaintiff argues that the Stifel New Accounts Group should have noticed that a
page was “missing” from the faxed POA. There is nothing in the record regarding what
was written on the missing page, if anything. Plaintiff asserts that the failure of anyone at
Stifel to acknowledge that a page was missing from the faxed POA is evidence of
negligence.

-7-

 

 

 
 

 

to live with his other brother. Also they met [sic] set up a 4% distribution from
the remaining $500,000, to be payable to TJ to be deposited by ach to a joint
account he has will his mother.

(Docket #30-15.)

Ms. Braver emailed Ms. Shiflett that same day, stating as follows:

Thomas j calvey has 3 accts. Please delete the old phone number. The correct
phone number is 216-862-0264.

Also has the POA gone through on the accounts? Has it been accepted? Can he
change his beneficiaries on his iras and his to [sic] account? He has his aunt
listed as the primary beneficiary, and his mother as the contingent beneficiary.

He would like to have that reversed, naming his mother as primary and his aunt as
contingent. Please send out completed paperwork with those changes. Also send
out another set of blank docs. in case, he changes his mind. Bear in mind, this is
for all 3 accounts.

(Docket #30-13.) Ms. Shiflett confirmed that “the POA went through and is coded on the
accounts. Even though James is POA, Thomas can change beneficiaries on his accounts. I will

get the forms out today.” (Id.)

On May 16, 2017, Ms. Shiflett emailed Ms. Braver to inform her that Plaintiff's aunt had
called with some questions and had indicated that Mr. Calvey was in hospice. On May 17, 2017,

Ms. Braver responded that she had spoken to Plaintiffs aunt. (Docket #30-14.)

On May 22, 2017, Ms. Shiflett emailed Ms. Braver, stating, “I spoke with James Calvey
this morning and he told me he spoke with you about needing $312,000 by May 30". He also
mentioned that he will need a 4% living expense.” Ms. Braver responded the next day, “No. He
said they were thinking of buying house. He did not say that he needed money by May 30.
Interesting.” (Docket #30-16,) In subsequent emails, Ms. Shiflett indicated that James Calvey

was “faxing in a fed wire form” and indicated that Ms. Braver needed to “speak with him about

8.

 

 

 
 

 

 

generating cash in the account for the amount of $312,000.00.”
Ms. Braver’s notes from May 25, 2017, read as follows:

spoke with Jim. They are settling on a house. They will need $313,000 to
purchase home for cash. I discussed the positions to be liquidated. The realized
gains should be approx $8000. Tom currently collects $1830 monthly from social
security disability. That combined with his investment income of $22,800 is
appro. $45,000. The $8000 capital gain would be in addition. I suggested they
get an accountant, to pay estimated quarterly taxes. Of course, with liquidation of
around $335k of account, the income will drop significantly. I suggested a 4%
distribution on the remaining $229k, or $760 per month. Asked meekie to send
out paperwork to send that amount to the linked checking acct monthly beginning
on June 15. Liquidated enough in account to provide the $312k plus the $9k in
monthly distributions for the next year, and approx. 3k in management fees. Held
on to the positions with the largest gains to potentially avoid the capital gains tax.

(Docket #30-15.)

On May 26, 2017, James Calvey, as POA, withdrew $312,000.00 from Plaintiff's TOD
Account and the money was electronically transferred by Stifel into the bank account of Leona
Calvey, as requested. Stifel’s internal procedures require verbal authorization for such a large
transfer. Mr. Mitchell testified that although he does not remember receiving verbal
confirmation, the money would not have been transferred absent verbal confirmation. James
Calvey also established monthly distributions of approximately $760 per month, represented to
be for the purpose of covering Plaintiff’s monthly expenses. On or about June 16, 2017, James
Calvey purchased the residence located at 18749 Alexander Drive, Walton, Hills, Ohio for a
purchase price of $273,500.00. The residence was titled to James and Leona Fay Calvey. On or
about November 3, 2017, James Calvey called Ms. Braver and, as POA, withdrew $36,000.00
from the TOD Account, representing that the money was going to be used to purchase a

wheelchait van for transporting Plaintiff. In total, James Calvey withdrew $361,680.00 from

 

 
 

 

Plaintiff's Stifel TOD Account.
KE, Plaintiff Recovers and Denies Naming Brother as POA.

On or about May 31, 2018, Plaintiff called Ms. Braver and informed her that he had
survived pancreatic cancer. He revoked the POA. He told Ms. Braver that the (1) had never
named his brother Power of Attorney; (2) that he had no house in his name; (3) that there was no
wheelchair van; and, (4) that he wanted his money returned. Stifel refused to refund the money

withdrawn by James Calvey as POA.
F. Plaintiff?s Complaint Against James and Leona Calvey.

On October 2, 2018, Plaintiff filed a Complaint in the Cuyahoga County, Ohio Court of
Common Pieas, Case No. CV 18 904721, against James and Leona Fay Calvey, asserting claims
for Unjust Enrichment, Quiet Title, Conversion/Civil Theft, Replevin, Fraud, Breach of
Fiduciary Duty, and Forcible Entry and Detainer. In his Complaint against James and Leona
Calvey, Plaintiff claims that he was “duped into executing a Power of Attorney for Financial
Management which named J. Calvey as Plaintiff's fiduciary.” (Complaint in Case No. CV 18
904721, Paragraph 8.) On July 2, 2019, the Common Pleas Court held that Plaintiff is the sole
owner of the home purchased by James Calvey and that Plaintiff is entitled to possession of the

residence. The remaining issues in the State Court Case are set for trial on March 2, 2020.
G. Plaintiff's Complaint Against Stifel.

On April 2, 2019, Plaintiff filed a Complaint against Stifel in the Cuyahoga County Court
of Common Pleas, Case No. CV 19 913337, asserting claims for Negligence, Breach of
Fiduciary Duty, Conversion, and Punitive Damages. On April 25, 2019, Stifel removed the case
to this Court. Plaintiff alleges that Stifel failed to properly verify the POA; failed to properly

-10-

 

 
 

verify other documents; and, failed to properly verify and process withdrawals of his money.
Plaintiff states Stifel was provided with a POA that “was allegedly signed by the Plaintiff.”
(Complaint at Paragraph 7.) Plaintiff states in his Declaration that James Calvey “forged [his]
name and had his friends witness the document (in which he named himself as my attorney-in-
fact).” In briefing, Plaintiff states, “The Defendant knew as early as May 3, 2017 that the

signature of its client was not the signature on the POA.” (Docket #30 at p. 18.)
Il. Stifel’s Motion for Summary Judgment.

Stifel filed a Motion for Summary Judgment on September 30, 2019. (Docket #11.)
Stifel argues that it acted in accordance with the terms of the signed and notarized POA Form,
thereby defeating all of Plaintiff's claims, and that Plaintiff has otherwise failed to present

evidence sufficient to defeat summary judgment.

On December 16, 2019, Plaintiff filed his Brief in Opposition. (Docket #30.) Plaintiff
argues that “the issues in this case go beyond a Power of Attorney ‘with two witnesses and a
notary,’” asserting that this case is “about clear negligence and breach of fiduciary duty.”
Plaintiff argues that Stifel was negligent and that it breached a fiduciary duty owed to Plaintiff
“when it allowed over $360,000.00 to be disbursed/wired from Plaintiff's account.” Plaintiff
argues that Ms. Shiflett’s questions regarding the signature on the POA should have been
investigated further because she was the person at Stifel most familiar with his signature; that
Plaintiff was a conservative investor and that Stifel should have questioned James Calvey’s
withdrawals from his account; that Stifel should have questioned whether Plaintiff actually
signed the Power of Attorney because it had been informed Plaintiff was in hospice; that Stifel

should have questioned the Power of Attorney because no one at Stifel knew of James Calvey

-11-

 

 

 
 

 

prior to receiving the Power of Attorney; that Stifel did not acknowledge a missing page in the
Power of Attorney documents it reviewed; and, that Stifel failed to get verbal authorization
before transferring Plaintiffs funds into the bank account designated for deposit by James

Calvey.

Stifel filed a Reply Brief on December 23, 2019. (Docket #32.) Stifel attaches the
Affidavit of Joseph Wild, the Notary Public, who states that the POA was properly executed,
(Docket #32-1.) Stifel attaches the excerpts from the deposition of Jeffrey Primiano, its in-house
Counsel, who testified that it was not Ms. Shiflett’s job to check signatures on a POA and that
the POA was sent to the New Accounts Group that is trained in, and responsible for, reviewing
powers of attorney. (Docket #32-2.) Citing its Answers to Interrogatories (Docket #3 1-36),
Stifel states that the POA was reviewed by Nancy Mooney, the New Accounts Manager, and her
employee, Stephanie Mareth; that a POA Checklist (Docket #31-32) was completed; and, that
once the POA was approved, James Calvey was added to the Accounts. Stifel argues that even
ifa page was missing from the POA documents that were faxed, the POA was valid under Ohio
law because it was executed before a Notary Public. Finally, Stifel states that additional
arguments raised by Plaintiff are without merit; that Mr. Mitchell testified that although he did
not remember the specific conversations, he would have received a verbal confirmation from
James Calvey prior to transferring funds; and, that Plaintiff relies on misinterpretations of the
timestamps on multiple documents produced during discovery in arguing that the wire transfer
somehow was improper. (See Declaration of Matthew Linehan (Docket #32-3) and Affidavit of

Stephen Mitchell (Docket #32-5).)

-12-

 

 
 

II. Plaintiff’s Motion to Strike.

Plaintiff filed a Motion to Strike on December 28, 2019. (Docket #33.) Plaintiff argues
that the Court should strike the Affidavit of Notary Public Joseph Wild, alleging that Stifel failed
to identify him or provide his contact information during discovery. Plaintiff also asks the Court
to strike the Affidavit of Stephen Mitchell and Declaration Matthew Linehan, arguing that Stifel
is attempting to provide self-serving testimony, contradictory testimony and/or attempting to

introduce information which was not properly disclosed during discovery.

On January 8, 2020, Stifel filed its Brief in Opposition to Plaintiff's Motion to Strike.
(Docket #37.) Stifel explains that it provided Mr. Wild’s Affidavit to Plaintiff's Counsel on
October 22, 2019 — during discovery and nearly two months before Plaintiff filed his Opposition
to Stifel’s Motion for Summary Judgment. Stifel states that Counsel for Plaintiff never asked
Stifel for Mr. Wild’s contact information, which Stifel’s Counsel found through a routine
internet-based search. Stifel also notes that it had previously identified Mr. Wild in its initial
disclosures on July 9, 2019. Further, Stifel argues that Plaintiff misrepresents Stephen
Mitchell’s deposition testimony and that Mr. Mitchell’s Affidavit confirms his earlier deposition
testimony indicating that he received verbal approval for the wire transfer of funds to purchase
the home. Finally, Stifel argues that Plaintiff's concerns regarding the Declaration of Matthew
Linehan are the result of Counsel for Plaintiff's inability to understand the format of Stifel’s
email production to Counsel, despite Stifel’s attempts to explain the same. Plaintiff did not file a
Reply Brief.

The Court has reviewed all information relevant to Plaintiffs Motion to Strike. The

Affidavits and Declaration are facially proper and comport with Fed. R. Civ. P. 56(c)(4), which

-13-

 

 

 
 

 

provides that “[a]n affidavit or declaration used to support or oppose a motion must be made on
personal knowledge, set out facts that would be admissible in evidence, and show that the affiant
or declarant is competent to testify on the matters stated.” The record fails to support the
arguments raised by Plaintiff im his Motion to Strike and the Court finds the Motion to Strike to

be without merit. Accordingly, Plaintiffs Motion to Strike (Docket #33) is hereby DENIED.

IV. Standard of Review.

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” FED. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue”

rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of
informing the district court of the basis for its motion, and identifying those portions
of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,
together with affidavits, if any,’ which it believes demonstrates the absence of a
genuine issue of material fact.

Celotex v. Catrett, 477 U.S. 317, 323 (1986). A fact is “material” only if its resolution will
affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Determination of whether a factual issue is “genuine” requires consideration of the applicabie
evidentiary standards. The court will view the summary judgment motion in the light most
favorable to the party opposing the motion. Matsushita Elec. Indus. Co, v. Zenith Radio Corp.,

475 US. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Biodyne, Inc., 48 F.3d

937, 941 (6" Cir. Ohio 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere

-14-

 

 
 

existence of a scintilla of evidence in support of the plaintiff's position will be insufficient; there
must be evidence on which the jury could reasonably find for the plaintiff.” Copeland v.
Machulis, 57 F.3d 476, 479 (6" Cir. Mich. 1995) (citing Anderson, 477 U.S. at 252). Moreover,
if the evidence presented is “merely colorable” and not “significantly probative,” the court may
decide the legal issue and grant summary judgment. Anderson, 477 U.S. at 249-50 (citations

omitted),

Once the moving party has satisfied its burden of proof, the burden then shifts to the
nonmoving party. The nonmoving party may not simply rely on its pleadings, but must “produce
evidence that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep’t

of Transp., 53 F.3d 146, 149 (6" Cir. Ky. 1995). FED. R. CIv. P. 56(e) states:

When a motion for summary judgment is made and supported as provided in this
rule, an adverse party may not rest upon the mere allegations or denials of the
adverse party’s pleading, but the adverse party’s response, by affidavits or as
otherwise provided in this rule, must set forth specific facts showing that there is
a genuine issue for trial.

The Federal Rules identify the penalty for the lack of such a response by the nonmoving party as

an automatic grant of summary judgment, where otherwise appropriate. /d.

As a general matter, the district judge considering a motion for summary judgment is to
examine “fo]nly disputes over facts that might affect the outcome of the suit under governing
law.” Anderson, 477 U.S, at 248, The court will not consider non-material facts, nor will it
weigh material evidence to determine the truth of the matter. /d at 249. The judge’s sole
function is to determine whether there is a genuine factual issue for trial; this does not exist
unless “there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for
that party.” Id.

o15-

 

 

 

 

 
 

In sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Anderson, 477 U.S. at 250.
V. Discussion.
A. Negligence and Breach of Fiduciary Duty.

In Ohio, a claim for common law negligence requires evidence that (1) the defendant
owed the plaintiff a duty of care; (2) the defendant breached that duty of care; and, (3) the breach
proximately caused the plaintiff's injury or damages. Chambers v. St. Mary’s School, 82 Ohio
St.3d 563, 697 N.E.2d 198 (1988). A defendant breaches its duty of care to a plaintiff when the
defendant fails to exercise the degree of care that an ordinarily reasonable and prudent person
would exercise under the same or similar circumstances. A¢dussivand v. David, 45 Ohio St. 3d
314, 544 N.E.2d 265 (1989). A defendant’s negligence is the proximate case of injury if the
injury is the natural and probable consequence of the defendant’s negligent act, and if the

defendant should have foreseen the injury in light of the circumstances. Id.

Similarly, the elements of a breach of fiduciary duty claim are: (1) the existence of a
fiduciary duty; (2) a breach of that duty; and (3) injury proximately caused by the breach.
Garvais v. Reliant Inventory Solutions, Inc., Case No. 2:09 CV 389, 2012 U.S. Dist. LEXIS
131558, at *15 (S.D. Ohio Sept. 14, 2012). “A fiduciary has been defined as a person having a
duty, created by his or her undertaking, to act primarily for the benefit of another in matters
connected with such undertaking.” All Star Land Title Agency, Inc. vy. Surewin Inv., Inc., Case

No. 87569, 2006 Ohio 5729, 2006 Ohio App. LEXIS 5727, at P 36 (8" Dist. Nov. 2, 2006). “A

-~16-

 

 

 
 

claim of breach of fiduciary duty is basically a claim for negligence that involves a higher

standard of care.” fd.

Stifel processed James Calvey’s requested withdrawals from Plaintiff's account because
James Calvey was designated as attorney-in-fact over Plaintiff's finances in the notarized POA.
In Ohio, a power of attorney is valid if its execution complies with Section 1337.25 of the

Revised Code, Ohio Rev. Code § 1337.26(A). Section 1337.25 provides as follows:

A power of attorney must be signed by the principal or in the principal’s
conscious presence by another individual directed by the principal to sign the
principal’s name on the power of attorney. A signature on a power of attorney is
presumed to be genuine if the principal acknowledges the signature before a
notary public or other individual authorized by law to take acknowledgments.

A bank receiving a valid power of attorney has no duty to investigate every action that
the holder of that power of attorney takes to ensure that each action is proper. See Empire Trust
Co. v. Cahan, 274 US. 473, 479 (1927); Gupta v. Lincoln Natl. Life Ins. Co., No. OSAP-378,
2005 WL 3304019, at *4 (Ohio App. 10th Dist. Dec. 6, 2005) (unpublished opinion) (holding
that to impose such a duty “would not only be impracticable, but would essentially eliminate the
power of attorney as a useful tool in the transaction of business of any elderly, disabled, absent,

or otherwise.”)

The New Accounts Group at Stifel reviewed and approved the notarized and witnessed
POA and, thereafter, James Calvey was authorized to act as Plaintiff's attorney-in-fact and
withdraw funds from Plaintiff's account. There is no evidence to suggest Stifel had any reason
to challenge or question whether the POA was lawfully notarized and, aside from Plaintiff's self-
serving statements, there is no evidence that Stifel failed to properly verify the POA through its

standard procedures. Absent evidence that Stifel knew or suspected that the notary had

-|7-

 

 

 
 

improperly acknowledged the signatures on the POA,’ there is no genuine issue of material fact
as to whether Stifel was negligent or breached a duty of care in accepting the POA and acting in

accordance with its terms.

Plaintiff argues Stifel employees should have, for various reasons, investigated his
personal circumstances more thoroughly after receiving the POA and before allowing the
withdrawal of money from his account, and that Stifel was negligent or breached a fiduciary duty
im not doing so. The Court has read each of the deposition transcripts in this case in its entirety —
noting that there are instances in which Plaintiff takes testimony out of context to paint a picture
that Stifel’s actions with regard to his account fell below the required standard of care. The
Court has thoroughly reviewed all of the evidence offered of record and, construing conflicting
evidence in a light most favorable to Plaintiff, there is nothing in the record sufficient to
establish that Stifel failed to exercise the degree of care that an ordinarily reasonable and prudent
person would exercise under the same or similar circumstances, or failed to exercise the degree
of care that would be necessary even if a fiduciary relationship is assumed, in relation to his

Accounts.

Ms. Braver and other Stifel employees were aware of Plaintiff's battle with pancreatic

 

As set forth above, Plaintiff states in his Declaration that James Calvey “forged
[his] name and had his friends witness the document (in which he named himself as my
attorney-in-fact)” and states in briefing that “The Defendant knew as early as May 3, 2017
that the signature of its client was not the signature on the POA.” (Docket #30-] at
Paragraph 8; Docket #30 at p. 18.) This contradicts the allegations Plaintiff makes in his
State Court case against James and Leona Calvey, in which he claims he was “duped into
signine” the POA. Aside from Plaintiff's contradictory and self-serving statements, there
is no evidence that the POA was not validly executed. The Notary Public, Mr. Wild,
attests to the fact that Mr. Calvey knowingly and willingly signed the POA in his
presence.

-18-

 

 

 
 

cancer; Ms. Braver spoke to James Calvey — Plaintiff's brother and attorney-in-fact for financial
matters as designated on the POA -— who indicated that he needed money from Plaintiffs
account for Plaintiff's care; and, Stifel complied with the terms of a signed, notarized and
witnessed Power of Attorney when processing the withdrawal requests. The damages alleged by
Plaintiff are attributable to the alleged misconduct of James Calvey, and were not proximately
caused by Stifel. Furthermore, the evidence of record does not support Plaintiff's claims that
there were deficiencies in the POA approval process or irregularities in the processing of the

withdrawals which were the proximate cause of any of the damages alleged by Plaintiff.

For the foregoing reasons, Stifel is entitled to summary judgment as to Plaintiff's
negligence and breach of fiduciary duty claims.

B. Conversion,

A claim for conversion requires “(1) plaintiff's ownership or right to possess the property
at the time of the conversion; (2) defendant's conversion by a wrongful act or disposition of
[plaintiff's property; and (3) damages.” Kuvedina, LLC v. Cognizant Tech. Solutions, 946 F.
Supp. 2d 749, 761 (S.D. Ohio 2013). As set forth above, Stifel acted lawfully in transferring
funds from the account in accordance with the terms of the POA and there is otherwise no
evidence to support a claim of conversion against Stifel. Accordingly, Stifel is entitled to

summary judgment as to Plaintiff's conversion claim.

Cc Punitive Damages.

“In Ohio, punitive damages are not an independent cause of action, but are, when

35>

appropriate, “awarded as a mere incident of the cause of action in which they are sought.

-19-

 

 

 

 
 

Hitachi Med. Sys. Am., Inc. v. Branch, No. 5:09 CV 01575, 2010 U.S. Dist. LEXIS 19405 (N.D.
Ohio Mar. 4, 2010) (citing Moskovitz v. Mt. Sinai Med. Ctr., 69 Ohio St. 3d 638, 650, 635
N.E.2d 331 (1994); Bishop v. Grdina, 20 Ohio St. 3d 26, 28, 20 Ohio B. 213, 485 N.E.2d 704
(1985) (“No civil cause of action in this state may be maintained simply for punitive
damages.”’).) Accordingly, Stifel is entitled to summary judgment as to Plaintiff's punitive

damages claim.
VI. Conclusion.
Plaintiff's Motion to Strike (Docket #33) is hereby DENIED.

The Motion for Summary Judgment filed by Stifel, Nicolaus & Company, Inc. (Docket

#11) is hereby GRANTED.
This case is hereby terminated.

IT IS SO ORDERED.

 

| rt / a
| i (
LW wdad \ ’ au

DONALD C.NUGENT (\
Senior United States Distridudge

r
DATED: dul Whew M, Wd
\

 

 

IN

 
